                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Phillip R. Garback,                               :
                                                  :
               Plaintiff(s),                      :
                                                  :   Case Number: 1:18cv168
       vs.                                        :
                                                  :   Judge Susan J. Dlott
Commissioner of Social Security,                  :
                                                  :
               Defendant(s).                      :

                                              ORDER

       This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States

Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed

the pleadings and filed with this Court on February 12, 2019 a Report and Recommendation (Doc.

18). Subsequently, the plaintiff filed objections to such Report and Recommendation (Doc. 19).

       The Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all of the filings in this matter. Upon consideration of the foregoing, the Court

does determine that such Recommendation should be adopted.

       Accordingly, the decision of the Commissioner is AFFIRMED. This case is hereby

TERMINATED from the docket of this Court.

       IT IS SO ORDERED.




                                                      ___s/Susan J. Dlott___________
                                                      Judge Susan J. Dlott
                                                      United States District Court
